 1   NORTON MOORE & ADAMS L.L.P.
 2   William A. Adams, Esq. CSBN. 135035
     wadams@nmalawfirm.com
 3
     501 West Broadway, Suite 800
 4   San Diego, California 92101
     Tel: (619) 233-8200
 5
     Fax: (619) 393-0461
 6

 7   Attorney for Defendant
     Donnabelle Veler, trustee and individual
 8

 9                      UNITED STATES DISTRICT COURT
10
                      SOUTHERN DISTRICT OF CALIFORNIA

11
     Chris Langer,                         )    Case No. 3:20-cv-00629-AJB-AGS
12                                         )
                                           )
13       Plaintiff,                        )    Complaint Filed: March 31, 2020
                                           )
14                                         )
     v.                                    )    DEFENDANT’S NOTICE OF
15                                         )    MOTION TO DISMISS PLAINTIFF’S
                                           )
16   Donnabelle Veler, in individual and )      COMPLAINT
     representative capacity as trustee of )
17
     the Donnabella Veler Revocable        )    FRCP Rules 12(b)(1), 12(b)(6), &
                                           )
18   Trust dated 1/25/2001; Lux            )    12(h)(3); & 28 USC §1367(c)
     Evergreen, Inc., a California         )
19                                         )
     Corporation; and Does 1-              )    Date: August 27, 2020
20   10,                                   )    Time: 2:00 P.M.
                                           )    Courtroom: 4A
21                                         )
         Defendant.                        )    Judge: Hon. Anthony J. Battaglia
22                                         )
                                           )
23                                         )
                                           )
24                                         )
                                           )
25                                         )
26

27

28


                                            1
                          Defendants’ Notice of Motion to Dismiss
                               (3:20-cv-00629-AJB-AGS)
 1   TO ALL PARTIES and THEIR ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE that on August 27, 2020 at 2:00 P.M. in the
 3   Edward J. Schwartz United States Courthouse, Courtroom 4A, 221 West
 4   Broadway, San Diego, CA 92101, the Honorable Anthony J. Battaglia presiding,
 5   Defendant DONNABELLE VELER, as a trustee and an individual (hereinafter,
 6   “Defendant”) will and hereby does move this Court for issuance of an Order
 7   dismissing the Complaint of Plaintiff CHRIS LANGER (“Plaintiff”) in the above-
 8   captioned lawsuit.
 9   Defendant’s motion is based on the following grounds:
10      1. Plaintiff’s first cause of action is moot
11      2. Plaintiff fails to plead facts sufficient to state causes of action and standing
12      3. State law claims predominate Plaintiff’s Complaint,
13      4. There are novel and complex issues of state law, and
14      5. There are compelling reasons to decline supplemental jurisdiction under 28
15         U.S.C. §1367(c).
16      This motion is made following the conference of counsel which took place on
17   June 17, 2020.
18      Defendant’s motion to dismiss will be and is based upon this notice of motion
19   and motion, Defendants’ memorandum of points and authorities (filed
20   concurrently), any Declarations or exhibits filed herewith, and the parties’
21   subsequent briefing, declarations, evidence, and any additional argument and
22   evidence which this Court chooses to entertain at the time of hearing on this
23   motion.
24
     Date: July 2, 2020        NORTON MOORE & ADAMS LLP
25
                                             By:_/s/William Adams__________
26                                           William A. Adams
                                             Attorney for Defendant
27

28


                                             2
                          Defendant’s Notice of Motion to Dismiss
                               (3:20-cv-00629-AJB-AGS)
